The State of




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 22, 2015

                                            No. 04-15-00645-CR

                                            Robert Allen NEELY,
                                                  Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR7454
                           Honorable Andrew Carruthers, Judge Presiding


                                                ORDER
        On July 29, 2015, the trial court denied appellant’s motion to suppress. Thereafter, he
filed a pro se document with the district clerk, which the district clerk interpreted as a notice of
appeal from the trial court’s denial of appellant’s motion to suppress. 1 The district clerk then
forwarded the clerk’s record, which included the “notice of appeal,” to this court. However,
there has been no judgment rendered in this case, and a defendant may not appeal an
interlocutory order denying a motion to suppress. See Dahlem v. State, 322 S.W.3d 685, 690
(Tex. App.—Fort Worth 2010, pet. ref’d). Accordingly, we ORDER appellant to file a written
response in this court on or before November 11, 2015 showing cause why this court should not
dismiss the appeal for want of jurisdiction.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.


                                                             _________________________________
                                                             Marialyn Barnard, Justice



1
  The document filed by the pro se defendant is actually a request for a Jackson v. Denno hearing to challenge the
voluntariness of his confession. Admittedly, at the top of the document, the pro se included the handwritten words,
“Apeal [sic] To,” but the substance of the document, which controls, makes it clear this is not a notice of appeal
from either a final judgment or a ruling on the motion to suppress.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court